DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Drawing Objections:  Drawing objections are withdrawn in view of the amendments drawing.     
Applicant’s arguments, see Amendments and Remarks, filed on 1/25/2021, with respect to the rejection(s) of claims 10- 18 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the newly found prior art references due to the amendments.

Specification

The disclosure is objected to because of the following informalities: 
Specification page 9 line recites a light source 115, 140. Examiner objects for this as figure 2 indicates a light source is a combination 115 and 125 but not 140.  140 is interface.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent US9956901 B2 by Nakanishi et al (Nakanishi). 
 
Referring to the claim 10 Nakanishi  (Fig 1, 3-6, 11, 12) teaches; A method for controlling a directed light source (Fig 1 item 210 column 3 lines 11 to 14) whose supplied light cone is guided across a predefined area (Fig 5 and 6 shows different pre-defined light cone guided across pre-defined areas), the method comprising: 
determining a movement of the light source (See Fig 4 item 80 pattern determination unit determines the movement of the light distribution pattern see column 7 lines 21 to 26 and  Fig 6 A  position detector determines a movement of the light source due to oncoming vehicle column 2 lines 3 to 23); 
estimating an impending change in a section of the area illuminated by the light cone as a result of the determined movement (Fig 4 item item 90 Swivel angle setting unit estimates the impedning change in a section  and Fig 6 B column 2 lines 24 to 31); 
 But Nakanishi is silent on determining that the changed light cone will most likely illuminate the section for longer than a predefined period of time; and providing a dimming signal for the light source.  
However, Nakanishi in another embodiment Fig 12 teaches determining that the changed light cone will most likely illuminate the section for longer than a predefined period of time (See Fig 12 step S186 to S188 and column 18 lines 36 to 61); and providing a dimming signal for the light source (See column 18 lines 59 to 67).  
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate the method steps in one single embodiment and calculate the predefined and adjust the light cone dimming single more than the calculated predefine time using the illumination controller 74 in order to reduce the discomfort to the other vehicle driver (see column 19 lines 5 to 9).
Referring to the claim 11 Nakanishi modified reference teaches the method of claim 10, wherein a plurality of non-overlapping sections in the area is predefined and the sections are illuminated by the light cone one after the other for the predefined period of time in each case.  (See Nakanishi teaches individual light distribution patterns one on another and adjusting the changes accordingly, see column 6 lines 6 to 25 and Fig 5 and 6 and column 7 lines 15 to 30).  Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate the method steps in one single method step of adjusting the lighting pattern as desired.
Referring to the claim 13 Nakanishi modified reference teaches the method of claim 10, Nakanishi further teaches wherein the change includes an alignment of the  (See Fig 3 item 222L and 222R Swivel actuator aligns the axis   and See Fig 7 step 32 and column 13 lines 10 to 26 and lines 44 to 47). Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate the method steps in one single method step of adjusting the lighting pattern as desired.
Referring to the claim 14 Nakanishi modified reference teaches the method of claim 10, Nakanishi further teaches wherein the change includes an opening angle of the light source (See Fig 8 column 14 lines 9 to 25).
Referring to the claim 15 Nakanishi modified reference teaches the method of claim 10, wherein an inaccuracy of available information relating to the light cone is taken into account.  (See Column 19 lines 1 to 20 teaches and suggest that delaying improves the glare reduction). Hence, it would be obvious to an ordinary skill to consider the in accuracy for improving the lighting control for redicomg the glare at all situations to the oncoming traffic..

Claims 16 -19, 21-23are rejected under 35 U.S.C. 103 as being unpatentable over US patent US9956901 B2 by Nakanishi et al (Nakanishi) US9809153 B2 by Park et al (Park). 
Referring to the claim 16  Nakanishi teaches; A control unit (See Fig 4 item 74 illumination controller column 7 lines 21 to 27)  for a directed light source (Fig 1  item 210 lamp unit column 3 lines 1 to 13)  whose light cone is guided across a predefined area (Fig 5 and 6 shows different pre-defined light cone guided across pre-defined areas), comprising: 
See Fig 4 item 80 pattern determination unit determines the movement of the light distribution pattern see column 7 lines 21 to 26 and  Fig 6 A  position detector determines a movement of the light source due to oncoming vehicle column 2 lines 3 to 23); Fig 4 item item 90 Swivel angle setting unit estimates the impedning change in a section  and Fig 6 B column 2 lines 24 to 31); and
  an interface for supplying a dimming signal for the light source if the section is expected to be exposed to the changed light cone for longer than a predefined period of time.  (See Fig 12 step S186 to S188 and column 18 lines 36 to 61 and See column 18 lines 59 to 67).  
But Naknishi is silent on an interface unit and a scanning device for determining a movement of the light source
However, Park Fig 7 teaches an interface (item 280 column 13 lines 6 to 9) for supplying a dimming signal for the light source (item 265 a,b column 13 lines 34-36)   a scanning device  (item 255  column 13 lines 31-33) for determining a movement of the light source (light driving units 260 a, b drive the light source column 13 lines 34 to 40).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Park teachings of scanning device and interface in to the light control system  of  Nakanishi  in order to control the vehicle lighting more efficiently by preventing the glare on to the driver of the oncoming vehicle horizontally and vertical directions (See column  13 lines 51 to 57).

Referring to the claim 17 Nakanishi teaches a illumination controller system An optical sensor device (Fig 3 item 108 camera is regarded as optical sensor system)  comprising:   (See Fig 4 item 74 illumination controller column 7 lines 21 to 27)  for a directed light source (Fig 1  item 210 lamp unit column 3 lines 1 to 13)  whose light cone is guided across a predefined area (Fig 5 and 6 shows different pre-defined light cone guided across pre-defined areas),
 including: a processing device to estimate an impending change in a section of the area illuminated by the light cone as a result of the determined movement (See Fig 4 item 80 pattern determination unit determines the movement of the light distribution pattern see column 7 lines 21 to 26 and  Fig 6 A  position detector determines a movement of the light source due to oncoming vehicle column 2 lines 3 to 23); Fig 4 item item 90 Swivel angle setting unit estimates the impedning change in a section  and Fig 6 B column 2 lines 24 to 31);  and an interface for supplying a dimming signal for the light source if the section is expected to be exposed to the changed light cone for longer than a predefined period of time (See Fig 12 step S186 to S188 and column 18 lines 36 to 61 and See column 18 lines 59 to 67); a directed light source, and a receiving device to receive light that was reflected by an object in the light cone.  (See Fig 6B and C and column 12 and lines 24 to 46).
But Nakanishi is silent on a interface and a scanning device for determining a movement of the light source; 
However, Park Fig 7 teaches an interface (item 280 column 13 lines 6 to 9) for supplying a dimming signal for the light source (item 265 a,b column 13 lines 34-36)   a (item 255  column 13 lines 31-33) for determining a movement of the light source (light driving units 260 a, b drive the light source column 13 lines 34 to 40).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Park teachings of scanning device and interface in to the light control system of Nakanishi  in order to control the vehicle lighting more efficiently by preventing the glare on to the driver of the oncoming vehicle horizontally and vertical directions (See column  13 lines 51 to 57).

Referring to the claim 18 Nakanishi reference as modified by Park reference teaches the optical sensor device of claim 17, Park further teaches wherein the sensor device (Fig 7 item 760 sensor unit column 7 lines 51 to 56)  is configured to be fixed in place on a motor vehicle, and wherein the scanning device  (Fig 7 item 250) is configured to determine a movement of the motor vehicle (Column 13 lines 34 to 40)
Referring to the claim 19 Nakanishi   reference as modified by Park reference teaches the optical sensor device of claim 17, Nakanishi further teaches wherein a plurality of non-overlapping sections in the area is predefined and the sections are illuminated by the light cone one after the other for the predefined period of time in each case.  (See Nakanishi teaches individual light distribution patterns one on another and adjusting the changes accordingly, see column 6 lines 6 to 25 and Fig 5 and 6 and column 7 lines 15 to 30)

 Referring to the claim 21 Nakanishi   reference as modified by Park reference teaches the e optical sensor device of claim 17, Nakanishi further teaches wherein the change includes an alignment of the light source.  (See Fig 3 item 222L and 222R Swivel actuator aligns the axis   and See Fig 7 step 32 and column 13 lines 10 to 26).

Referring to the claim 22 Nakanishi reference as modified by Park reference teaches the optical sensor device of claim 17, Nakanishi further teaches wherein the change includes an opening angle of the light source (See Fig 8 column 14 lines 9 to 25).

Referring to the claim 23 Nakanishi modified by Park reference teaches the optical sensor device of claim 17, Nakanishi teaches wherein an inaccuracy of available information relating to the light cone is taken into account.   (See Column 19 lines 1 to 20 teaches and suggest that delaying improves the glare reduction). Hence, it would be obvious to an ordinary skill to consider the in accuracy for improving the lighting control for redicomg the glare at all situations to the oncoming traffic.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi modified reference as applied to claim 10 above, and further in view of  US20140086590 by Ganick et al (GANICK)

Referring to the claim 12 Nakanishi modified   reference teaches the method of claim 10, but  silent on wherein the anticipated change is determined with a Kalman filter.  
However, Ganick teaches using Kalman filter algorithms (See paragraph [0294]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Ganicks teachings in to Nakanishi s system for improving the accuracy of the data.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Nakanishi inview of Park as applied to claim17 above, and further in view of of  US20140086590 by Ganick et al (GANICK)

Referring to the claim 20 Nakanishi modified reference teaches the optical sensor device of claim 17, but both are silent on wherein the anticipated change is determined with a Kalman filter.
However, Ganick teaches using Kalman filter algorithms (See paragraph [0294]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application, to incorporate Ganicks teachings in to Nakanishi s system for improving the accuracy of the data.

Conclusion
Claims 10-23 are rejected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/10/2021